 

 

Case 3:20-cv-00030-DHB-BKE Document 12 Filed 05/18/20 Page 1of1

FILED
U.S. DISTRICT COURT
AUGUSTA DIV.

IN THE UNITED STATES DISTRICT COURS MAY 18 PH &: 2k

FOR THE SOUTHERN DISTRICT OF GEORGIA, j |
$0. DIST OF GA.

DUBLIN DIVISION
RAKEIM JAQUIN HILLSMAN,
Plaintiff,

V. CV 320-030
WHEELER CORRECTIONAL FACILITY;
TICANION HARVEY; MATTHEW
BRILEY; TOREY KARARHERS;

JENNY WILLIAM; CORE CIVIC;
PITTMAN HERMAN; and

VANCE LAUGHLIN,

Nowe Nee ee ee ee” ee ey ee” ee” ee” Se Se Le”

Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DENIES AS MOOT the motion to proceed in forma pauperis, (doc. no. 2), DISMISSES
this case without prejudice, and is civil action.

SO ORDERED this _/ day. f May, 2020, at Augu9ta, Georgia.

  

 

 
